Citation Nr: 0740935	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  04-42 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hallux valgus, left foot, with bunionectomy and osteotomy.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hallux valgus, right foot, with bunionectomy and osteotomy.  

3.  Entitlement to service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to April 
1966.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In his November 2004 substantive appeal, the veteran 
requested a personal hearing before a member of the Board in 
Washington, DC.  In September 2007, the appellant was sent a 
letter notifying him that he was scheduled to appear for a 
Board hearing in November 2007.  However, he failed to report 
for this hearing.  The veteran's failure to report for this 
hearing was acknowledged in the November 2007 informal 
hearing presentation, and he did not request that his hearing 
be rescheduled.  His hearing request, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2007).


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claims decided herein, explained who was 
responsible for submitting such evidence, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of these claims.

2.  In May 1967, the Board denied entitlement to service 
connection for a bilateral foot disability.  

3.  Evidence received since the May 1967 Board denial was 
previously submitted, does not relate to an unestablished 
fact necessary to substantiate the hallux valgus claims, and 
does not raise a reasonable possibility of substantiating the 
claims.  

4.  Paranoid schizophrenia did not have its onset and was not 
aggravated during active service, nor was such a disability 
demonstrated within one year of separation from service; any 
current schizophrenia has not been attributed to service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for hallux 
valgus, left foot, with bunionectomy and osteotomy, and 
therefore, the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.1103 (2007).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for hallux 
valgus, right foot, with bunionectomy and osteotomy, and 
therefore, the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.1103 (2007).

3.  Paranoid schizophrenia was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.384 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in August 
2002, January 2004, and May 2005.  These letters advised the 
veteran of the information necessary to substantiate his 
claims and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the May 2005 letter expressly told the veteran to 
provide any relevant evidence in his possession, while the 
remaining letters implicitly told him to do so.  See 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  A March 2006 letter notified the veteran 
of the information and evidence necessary to establish a 
disability rating and an effective date from which payment 
shall begin.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The August 2002 letter informed the appellant of the evidence 
and information required to support his claims and defined 
what qualifies as "new" and "material" evidence.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  Additional 
correspondence informed the veteran that his claim had 
previously been denied because his bilateral foot disability 
had existed prior to service and that he had not submitted 
any evidence reflecting that his disability was aggravated by 
his military service. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  In new 
and material evidence claims, however, VA's duty to assist 
the appellant in the development of a claim is not triggered 
unless and until a claim is reopened.  See 38 U.S.C.A. § 
5103A.  In any event, the claims file contains all available 
evidence pertinent to all of the veteran's claims, including 
service medical records, VA medical records, private medical 
records, and VA examination reports from July 1978 and 
November 1992.  

The Board notes that the veteran identified state and Army 
mental health records that, he believes, demonstrate that he 
was treated for schizophrenia within one year of separation 
from military service.  Responses to VA records requests, 
however, indicate that any state medical records would have 
been destroyed in accordance with a ten-year retention 
policy.  The response from the Army hospital states that a 
search was conducted, but no records were found.  Therefore, 
there is no pertinent, outstanding evidence that requires 
further development.  The duty to notify and assist having 
been met, the Board turns to the analysis of the veteran's 
claims on the merits.

New and Material Evidence

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the most 
recent final denial, and must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (2006).  The 
evidence is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the case at hand, the veteran's claims of entitlement to 
service connection for a bilateral foot disability was 
originally denied in May 1967 because the evidence 
demonstrated that the veteran's disability pre-existed 
service and that there was no increase in the chronic basic 
pathology of the veteran's foot disability during military 
service.  Therefore, in order to reopen his claims of 
entitlement to service connection for hallux valgus of the 
left and right feet, the veteran must present new evidence 
that is relevant to demonstrating that his bilateral hallux 
valgus, with bunionectomy and osteotomy, was aggravated 
during service.  

Since the May 1966 denial, the veteran has submitted July 
1978 VA examination and radiology reports that discuss his 
bilateral foot disability.  This disability is also addressed 
in a November 1992 VA examination report.  The Board finds 
that this evidence is new in that it was not of record at the 
time of the May 1967 Board denial.  It is not material, 
however, in that it merely describes the condition of the 
veteran's feet at the time of the examinations.  This 
evidence is not contemporary to the veteran's military 
service, and it provides no evidence to otherwise suggest 
that the veteran's bilateral foot disorder was aggravated by 
his military service.  Rather, it was indicated that there 
was no active disease of the feet.  Therefore, new and 
material evidence not having been submitted, the veteran's 
claim of entitlement to service connection for hallux valgus 
of the left and right feet, with bunionectomy and osteotomy, 
is not reopened.

Service Connection

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Further, if a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303.  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service.  Id.  For certain chronic disorders, such as 
psychoses to include schizophrenia, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309, 3.384.  

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In the case at hand, the veteran's September 1965 entrance 
examination reflects that he was clinically normal 
psychiatrically, and no current or past mental health 
disability is noted on his September 1965 medical history 
report.  Nor was a psychiatric disability noted on the 
veteran's March 1966 Medical Evaluation Board examination 
report or medical history report.  The veteran's service 
medical records do not otherwise reflect that he ever 
complained of or was treated for a psychiatric disability.  
There are no contemporaneous medical records reflecting that 
the veteran was hospitalized or treated for a mental health 
disability during service or within one year of separation.  
In fact, evidence in the veteran's claims file does not 
demonstrate that he was treated for paranoid schizophrenia 
until March 1978, which was over ten years after his 
separation from service.  This 1978 record also notes that 
the veteran was hospitalized for a mental health condition 
twice in 1976, but no earlier medical history is mentioned.  
Therefore, in the absence of evidence of an in-service mental 
health disability, service connection for paranoid 
schizophrenia must be denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.  




ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for hallux valgus, left foot, with 
bunionectomy and osteotomy, is denied.

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for hallux valgus, right foot, with 
bunionectomy and osteotomy, is denied.

Entitlement to service connection for paranoid schizophrenia 
is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


